United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hillard, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1208
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 21, 2011 appellant filed an application for review of a March 15, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx748, which
denied appellant’s claim for an emotional condition filed on December 27, 2010.1 The appeal
was docketed as number 11-1208. The March 15, 2011 decision referenced another emotional
condition claim filed by appellant, claim number xxxxxx433, which noted a date of injury of
February 8, 2007.
In its March 15, 2011 decision, OWCP noted that employment factors appellant alleged
in his current claim, xxxxxx748, were also previously alleged in his prior emotional condition
claim, xxxxxx433, specifically, that a stressful work environment on February 8, 2007 caused
him to have a seizure while at work.2 It stated that in file number xxxxxx433 appellant alleged
1

On December 27, 2010 appellant filed a Form CA-2, notice of occupational disease, alleging that he developed
post-traumatic stress disorder and seizures as a result of workplace stress. He became aware of his condition on
February 8, 2007 and realized it was causally related to his work environment on December 27, 2007. Appellant
retired on March 26, 2008.
2

In claim number xxxxxx433, appellant filed a Form CA-1 alleging that a stressful environment on February 8,
2007 caused him to have a seizure at work. OWCP advised that it denied this claim on March 23, 2007. The record
pertaining to claim number xxxxxx433 is not in the record before the Board.

that on February 8, 2007 he had a seizure at work which was caused by traumatic stress.
Additionally, in the March 15, 2011 decision, OWCP noted reviewing the other claim file and
findings made in claim number xxxxx433 in reaching its decision.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, number xxxxxx748, involves appellant’s claim for an
emotional condition. In the March 15, 2011 decision, OWCP noted reviewing evidence and
findings made in claim number xxxxx433, also for a stress condition, in reaching its decision.
This indicates that file number xxxxxx433 may have evidence germane to claim number
xxxxxx748. Pursuant to OWCP procedures, OWCP has determined that cases should be
combined where correct adjudication depends on cross-referencing between files.3 In the instant
appeal, it appears that, for a full and fair adjudication, its claims pertaining to appellant’s
emotional conditions should be combined pursuant its procedures. This will allow OWCP to
consider all relevant claim files in developing appellant’s claim.
The case will be remanded to OWCP to combine case file numbers xxxxxx748 and
xxxxxx433. Following this and such other development as deemed necessary, it shall issue an
appropriate merit decision on appellant’s claim.4

3

Federal (FECA) Procedure Manual, Part 2 – Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Appellant also submitted new evidence on appeal. However, the Board may not consider evidence for the first
time on appeal. See 20 C.F.R. § 501.2(c).

2

IT IS HEREBY ORDERED THAT the March 15, 2011 decision be set aside and the
matter remanded to the Office of Workers’ Compensation Programs for further proceedings
consistent with this order of the Board.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

